--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Return To:
 
Mayer, Brown, Rowe & Maw LLP
190 South La Salle Street
Chicago, Illinois 60603-3441
 
Attention: Michael Czopek
 


 
STATE OF NEW JERSEY
   
SECOND MORTGAGE,
COUNTY OF MONMOUTH
ASSIGNMENT OF LEASES AND RENTS,
 
SECURITY AGREEMENT AND
 
FIXTURE FILING



COLLATERAL IS OR INCLUDES FIXTURES
 
THIS SECOND MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (the "Security Instrument") is made and entered into as of
the16th day of November, 2004, which date shall be the effective date of this
Security Instrument, by MONITAL SIGNAL CORPORATION (successor to Monital Signal
Corp.), a New Jersey corporation (the "Mortgagor"), with offices at 2210
Landmark Place, Wall Township, New Jersey 08736, in favor of WELLS FARGO BANK,
N.A., a national banking association with offices at 213 Court Street, Suite
703, Middletown, Connecticut 06457, together with its successors and assigns as
collateral agent and trustee (in such capacity called the "Mortgagee") under the
Indenture (as defined below) for the benefit of the Holders (as defined in the
Indenture).
 
The Mortgagor, the parent of the Mortgagor, Integrated Alarm Services Group,
Inc. (the "Company"), certain other Subsidiaries of the Company, and the
Mortgagee are entering into an Indenture, dated as of November 16, 2004 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the "Indenture"), governing the rights and duties of the Company and such
Subsidiaries (including the Mortgagor) with respect to the 12% Senior Secured
Notes of the Company due 2011 in the original aggregate principal amount of
$125,000,000 (together with all amendments, renewals, replacements, extensions
and modifications thereof and with any additional notes issued under the
Indenture, the "Notes"). Pursuant to the Indenture, the Mortgagor guaranteed the
obligations of the Company under the Notes and agreed to grant this Mortgage as
security for the Notes.
 
This Security Instrument secures the following (collectively, called the
"Obligations"): (i) the full and punctual payment of principal of and interest
on the Notes when due, whether at maturity, by acceleration, by redemption or
otherwise, and all other monetary obligations of the Company under the Indenture
and the Notes; (ii) the full and punctual performance within applicable grace
periods of all other obligations of the Company under this Indenture, the Notes,
the Purchase Agreement and the Collateral Documents; (iii) the full and punctual
payment and performance within applicable grace periods by the Mortgagor of its
obligations under the Indenture, including, without limitation, the Subsidiary
Guarantee contained in the Indenture, and under the other Loan Documents; and
(iv) the payment of all other sums, with interest thereon, advanced in
accordance with the Notes, the Indenture, the Purchase Agreement or any other
Collateral Document to protect the security of this Security Instrument. The
Notes, the Indenture, the Purchase Agreement and the Collateral Documents are
collectively referred to herein as the "Loan Documents". The indebtedness
evidenced by the Notes is herein referred to as the "Loan".
 
 
 

--------------------------------------------------------------------------------

 
 
Capitalized terms used, but not defined, herein shall have the meanings given to
such terms in the Indenture. All of the terms, definitions, conditions and
covenants of the Indenture are expressly made a part of this Security Instrument
by reference in the same manner and with the same effect as if set forth herein
at length and any beneficiary of this Security Instrument is entitled to the
benefits of and remedies provided in the Indenture, the Notes and other Loan
Documents by and between the Mortgagor and the Mortgagee.
 
W I T N E S S E T H:
 
The Mortgagor, in consideration of the indebtedness herein recited, irrevocably
grants, mortgages, conveys and assigns to the Mortgagee and the Mortgagee's
successors in trust and assigns for the ratable benefit of the Holders, all of
the following described land, real property interests, buildings, improvements,
fixtures, furniture and appliances and other personal property:
 
(a)  All that tract or parcel of land and other real property interests in
MONMOUTH County, New Jersey more particularly described in Exhibit A attached
hereto and made a part hereof (the "Land"), subject to the permitted
encumbrances described in Exhibit B attached hereto and made a part hereof (the
"Permitted Encumbrances"); and
 
(b)  All buildings, improvements and tenements of every kind and description now
or hereafter erected or placed on the Land (the "Improvements') and all
materials intended for construction, reconstruction, alteration and repair of
such Improvements now or hereafter erected or placed thereon, all of which
materials shall be deemed to be included within the premises hereby conveyed
immediately upon the delivery thereof to the Land, and all Tangible Personalty
(as defined in the Personalty Rider attached hereto and made a part hereof for
all purposes).
 
TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, to the Mortgagee and the
Mortgagee's successors in trust and assigns for the ratable benefit of the
Holders to secure the Obligations and upon this special trust: that should the
Obligations be paid and performed according to the tenor and effect thereof when
the same shall be due and payable and should the Obligations be fully and timely
discharged, then the Land, Improvements and Tangible Personalty (hereinafter
collectively referred to as the "Premises") shall be reconveyed to the Mortgagor
or the title thereto shall be revested according to the provisions of applicable
law.
 
As additional collateral and further security for the indebtedness secured
hereby, to the fullest extent permitted by applicable law, the Mortgagor does
hereby assign to the Mortgagee and grants to the Mortgagee a second priority
security interest in: (i) all of the right, title and interest of the Mortgagor
in and to any and all Intangible Personalty (as defined in the Personalty Rider
attached hereto), and (ii) any and all escrow accounts, collection accounts or
deposit accounts relating to the Premises now maintained or to be established
from time to time and any and all certificates or instruments purchased with
funds deposited in such account(s), and all renewals of such instruments or
certificates and all replacements therefore, whether in the form of certificates
of deposit or other instruments, notes, securities or accounts (including,
without limitation, money market instruments and accounts) and any other cash or
non-cash proceeds of the principal amount of any of the foregoing, including
interest and dividends thereon, if any, and all proceeds therefrom
 
 
2

--------------------------------------------------------------------------------

 
 
including, without limitation, interest or dividends, if any, on the accounts
and all certificates, instruments, notes, securities or accounts. The Mortgagor
agrees to execute and deliver to the Mortgagee such additional instruments, in
form and substance satisfactory to the Mortgagee, as may hereafter be requested
by the Mortgagee to evidence and confirm said assignment and grant of security
interest; provided, however, that acceptance of any such assignment and grant of
security interest shall not be construed as a consent by the Mortgagee to any of
the foregoing or to impose upon the Mortgagee any obligation with respect
thereto.

 
As part of the consideration for the indebtedness secured hereby, the Mortgagor
hereby absolutely and unconditionally assigns and transfers to the Mortgagee and
grants to the Mortgagee a second priority security interest in any and all
leases and other occupancy or use agreements (whether oral or written) now
existing or hereafter made and affecting the Premises as such leases and other
agreements may have been, or may from time to time be hereafter, modified,
extended and renewed, with all the security deposits, rents (including, without
limitation, room rents and room revenues, if any), issues, profits, revenues and
other income of the Premises from time to time accruing therefrom (the "Rents
and Profits"), and the acceptance of this assignment and the collection of the
Rents and Profits or the payments under the leases hereby assigned shall not
constitute a waiver of any rights of the Mortgagee under the terms of the Loan
Documents. So long as there shall exist no Event of Default (as defined in the
Indenture), the Mortgagor shall have the right under a license granted hereby
(but limited as provided elsewhere in this Security Instrument and in the
Indenture) to collect upon, but not more than two months prior to accrual, all
of said Rents and Profits, arising from or out of such leases and other
agreements or any modifications, renewals or extensions thereof, or from or out
of the Premises or any part thereof, and the Mortgagor shall receive such Rents
and Profits, as a trust fund to be applied, and the Mortgagor hereby covenants
to so apply same, to the payment of taxes and assessments upon the Premises
before penalty or interest are due thereon, to the cost of such insurance and of
such maintenance and repairs as is required by the terms of the Security
Instrument and Indenture, to the payment of operating expenses of the Premises,
and to the payment of interest and principal and other amounts becoming due on
the Loan or under the Loan Documents, before using any part of the same for any
other purposes.
 
All the Tangible Personalty which comprises a part of the Premises shall, as far
as permitted by applicable law, be deemed to be affixed to the Land and conveyed
therewith. As to the balance of the Tangible Personalty and the Intangible
Personalty, this Security Instrument shall be considered to be a security
agreement which creates a security interest in such items for the benefit of the
Mortgagee, and in any and all proceeds of such collateral. In that regard, the
Mortgagor grants to the Mortgagee all of the rights and remedies of a secured
party under the laws of the state in which the Premises is located.
 

 
3

--------------------------------------------------------------------------------

 

The Mortgagor covenants, warrants, represents and agrees as follows:
 
1.  Amount Secured. The Obligations secured by this Security Instrument include
all present and future obligations of the Company and the Mortgagor under the
Indenture (including, without limitation, the Subsidiary Guarantee), the Notes
and the other Loan Documents, and all other sums from time to time owing to the
Holders and the Mortgagee by the Mortgagor under the Loan Documents, including,
without limitation, sums advanced in accordance herewith to protect the security
of this Security Instrument. The original principal amount secured hereby is
$125,000,000.00.
 
2.  Acceleration; Foreclosure. Upon the occurrence of an Event of Default, the
entire balance of the Loan, including all accrued interest, may be declared
immediately due and payable without further demand as provided in the Indenture
and the Mortgagee may foreclose the lien of this Security Instrument by judicial
proceeding and may pursue any other remedies permitted by applicable law or
provided herein or in any of the other Loan Documents. The Mortgagee shall be
entitled to collect all fees, costs and expenses incurred in pursuing such
remedies, including, but not limited to, reasonable attorney's fees, costs of
documentary evidence, abstracts and title reports. With respect to provisions
for acceleration of the entire unpaid principal balance plus all accrued
interest and charges under the Loan as set forth in the Loan Documents, the
Mortgagor acknowledges that: (i) such additional rate is a material inducement
to the Mortgagee to make the Loan; (ii) the Mortgagee would not have made the
Loan in the absence of the agreement of the Mortgagor to pay such additional
rate: (iii) such additional rate represents compensation for increased risk to
the Mortgagee that the Loan will not be repaid; and (iv) such rate is not a
penalty and represents a reasonable estimate of (a) the cost of the Mortgagee in
allocating its resources (both personnel and financial) to the ongoing review,
monitoring, administration and collection of the loan and (b) compensation to
the Mortgagee for losses that are difficult to ascertain notwithstanding
anything contained herein or the other Loan Documents to the contrary.
 
3.  Rights Upon Event of Default. Upon the occurrence of any Event of Default,
the Mortgagee, immediately and without additional notice and without liability
therefor to the Mortgagor, except for willful misconduct, may, in accordance
with, and subject to, the terms and conditions of the Indenture, do or cause to
be done any or all of the following: (a) take physical possession of the
Premises; (b) exercise its right to collect the Rents and Profits; (c) enter
into contracts for the repair and maintenance of the Improvements thereon; (d)
expend Loan funds and any Rents and Profits for payment of any taxes, insurance
premiums, assessments and charges for repair and maintenance of the
Improvements, preservation of the lien of this Security Instrument and
satisfaction and fulfillment of any liabilities or obligations of the Mortgagor
arising out of or in any way connected with the use, repair or maintenance of
Improvements on the Premises whether or not such liabilities and obligations in
any way affect, or may affect, the lien of this Security Instrument; (e) enter
into leases demising the Premises or any part thereof, pay any leasing
commissions in connection therewith, and make arrangements with tenants with
respect to tenant improvements, moving costs, and other concessions, all as the
Mortgagee may elect in its sole and absolute discretion; (f) take any steps to
protect and enforce the specific performance of any covenant, condition or
agreement in the Notes, this Security Instrument, the Indenture, or the other
Loan Documents, or to aid in the execution of any power herein granted; (g) take
such steps
 

 
4

--------------------------------------------------------------------------------

 

to protect and enforce the specific performance of any covenant, condition or
agreement as to the Intangible Personalty; and (h) generally, supervise, manage,
and contract with reference to the Premises as if the Mortgagee were an
equitable owner of the Premises, and upon such terms and conditions as the
Mortgagee may elect in its sole and absolute discretion. Notwithstanding the
occurrence of an Event of Default or acceleration of the Loan, the Mortgagee
shall continue to have the right to pay money, whether or not Loan funds, for
the purposes described in the Indenture, and all such sums and interest thereon
shall be secured hereby. The Mortgagor also agrees that any of the foregoing
rights and remedies of the Mortgagee may be exercised at any time independently
of the exercise of any other such rights and remedies, and the Mortgagee may
continue to exercise any or all such rights and remedies until the Event of
Default is cured or until foreclosure and the conveyance of the Premises to the
high bidder or until the Loan is otherwise satisfied or paid in full.
 
4.  Rents and Profits.
 
(a)  Collection. The Mortgagor hereby authorizes the Mortgagee, by its employees
or agents, at its option, after the occurrence of an Event of Default, with or
without notice to or demand on the Mortgagor, to terminate the aforesaid license
granted to the Mortgagor to collect said Rents and Profits, and to enter upon
the Premises, and to collect, in accordance with the Indenture and in the name
of the Mortgagor or in its own name, as assignee, the Rents and Profits accrued
but unpaid and in arrears at the date of said Event of Default as well as the
rents thereafter accruing and becoming payable during the period of the
continuance of such Event of Default or any other Event of Default; and to this
end, the Mortgagor further agrees that it will facilitate in all reasonable ways
the Mortgagee's collection of said Rents and Profits, and will, upon request by
the Mortgagee, execute a written notice to each tenant directing the tenant to
pay rent to the Mortgagee. Upon such entry, the Mortgagee shall be authorized,
but not obligated, to take over and assume the control, care, management,
operation, repair and maintenance of the Premises and to perform such other acts
as the Mortgagee in its sole and absolute discretion may deem proper, and to
expend such sums out of the income of the Premises as may be needful in
connection therewith (including the right to effect new leases, to cancel or
surrender existing leases, to evict tenants, to bring or defend any suits in
connection with the possession of any portion of the Premises in its own name or
the Mortgagor's name, to alter or to amend the terms of existing leases, to
renew existing leases, and to make concessions to the tenants). The Mortgagor
hereby releases all claims against the Mortgagee arising out of such management,
operation, repair and maintenance, excepting the liability of the Mortgagee to
account as hereinafter set forth, and except claims arising from the willful
misconduct of the Mortgagee.
 
(b)  Indemnity. Unless and until the license granted to the Mortgagor in this
Security Instrument to collect the Rent and Profits is terminated and the
Mortgagee physically enters the Premises as described herein, in person or by
agent (provided that a receiver appointed by a court shall not be deemed to be
an agent of the Mortgagee), the Mortgagee shall not be obligated to perform or
discharge any obligation or duty to be performed or discharged by the Mortgagor
under any of said leases, and the Mortgagor hereby agrees to indemnify the
Mortgagee for, and to save it harmless from, any and all liability arising from
any of said leases or from this assignment, and this assignment shall not place
responsibility for the conduct, care, management, or repair of the Premises upon
the Mortgagee, or make the Mortgagee responsible or liable for any negligence in
the management, operation, upkeep, repair or control of said Premises resulting
in loss or injury to, or death of, any invitee, tenant, licensee, employee or
stranger and/or damage to, or destruction of, the Premises.
 
 
5

--------------------------------------------------------------------------------

 
 
5.  Appointment of Receiver. Upon the occurrence of an Event of Default, the
Mortgagee shall be entitled, without additional notice and without regard to the
adequacy of any security for the Loan or the solvency of any party bound for its
payment, to seek the appointment of a receiver to take possession of and to
operate the Premises, and to collect the Rents and Profits, all expenses of
which shall be added to the Loan and secured hereby.
 
6.  Waivers. No waiver of any Default or Event of Default shall at any time
thereafter be held to be a waiver of any rights of the Mortgagee stated anywhere
in the Note, this Security Instrument, the Indenture or any of the other Loan
Documents, nor shall any waiver of any prior Default or Event of Default operate
to waive any subsequent Default and/or Event of Default. All remedies provided
in this Security Instrument, in the Note, in the Indenture and in the other Loan
Documents are cumulative and may, at the election of the Mortgagee, be exercised
alternatively, successively, or in any manner and are in addition to any other
rights provided by applicable law.
 
7.  Terms. The singular used herein shall be deemed to include the plural; the
masculine deemed to include the feminine and neuter; and the named parties
deemed to include their heirs, successors and assigns, provided that nothing
herein shall be construed to authorize or permit the Mortgagor to make or effect
any transfer of any interest in or with respect to the Mortgagor or the Premises
which is not permitted under the Loan Documents. The term "Mortgagee" shall
include any payee of the indebtedness hereby secured or any transferee thereof
whether by operation of law or otherwise.
 
8.  Notices. All notices and other communications with respect to this Security
Instrument shall be given as provided in the Indenture.
 
9.  Greater Estate. In the event that the Mortgagor is the owner of a leasehold
estate with respect to any portion of the Premises and, prior to the
satisfaction of the indebtedness secured hereby and the cancellation of this
Security Instrument of record, the Mortgagor obtains a fee estate in such
portion of the Premises, then, such fee estate shall automatically, and without
further action of any kind on the part of the Mortgagor, be and become subject
to the security lien of this Security Instrument.
 
10.  Imposition of Tax. In the event of the passage of any state, federal,
municipal or other governmental law, order, rule or regulation, in any manner
changing or modifying the laws now in force governing the taxation of debts
secured by mortgages or the manner of collecting taxes so as to affect adversely
the Mortgagee, the Mortgagor will promptly pay any such tax on or before the due
date thereof; and if the Mortgagor fails to make such prompt payment or if any
such state, federal, municipal or other governmental law, order, rule or
regulation prohibits the Mortgagor from making such payment or would penalize
the Mortgagee if the Mortgagor makes such payment, then the entire balance of
the Loan shall become due and payable upon demand at the sole option of the
Mortgagee.
 

 
6

--------------------------------------------------------------------------------

 



 
11.  Headings. The captions and headings herein are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Security Instrument nor the intent of any provision hereof.
 
12.  General Provisions. A determination that any provision of this Security
Instrument is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Security Instrument to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances. This Security
Instrument may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought. The lien of this Security Instrument and the other benefits conferred
hereby may be exercised by the Mortgagee for the ratable benefit of the present
and future Holders of the Notes. The Mortgagor warrants and represents to the
Mortgagee, all other holders of this Security Instrument and the Holder that the
Loan is and will be for business or commercial purposes only and not primarily
for personal, family, or household use. The terms, provisions, covenants and
conditions hereof shall be binding upon the Mortgagor and the heirs, devisees,
representatives, successors and assigns of the Mortgagor, provided that nothing
herein shall be construed to authorize or permit the Mortgagor to make or effect
any transfer of any interest in or with respect to the Mortgagor or the Premises
which is not permitted under the Loan Documents.
 
13.  WRITTEN AGREEMENT.
 
(a)  THE RIGHTS AND OBLIGATIONS OF THE MORTGAGOR AND THE MORTGAGEE SHALL BE
DETERMINED SOLELY FROM THIS WRITTEN SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS, AND ANY PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE MORTGAGEE AND
THE MORTGAGOR CONCERNING THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN
DOCUMENTS ARE SUPERSEDED BY AND MERGED INTO THIS SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS.
 
(b)  THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS MAY NOT BE VARIED BY
ANY ORAL AGREEMENTS OR DISCUSSIONS THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH, OR
SUBSEQUENT TO THE EXECUTION OF THIS SECURITY INSTRUMENT OR THE LOAN DOCUMENTS.
 
(c)  THIS WRITTEN SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 

 
7

--------------------------------------------------------------------------------

 



 
14.  WAIVER OF JURY TRIAL. THE MORTGAGEE AND THE MORTGAGOR HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS
SECURITY INSTRUMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY
MADE BY THE MORTGAGEE AND THE MORTGAGOR, AND THE MORTGAGEE AND THE MORTGAGOR
ACKNOWLEDGE THAT NO PERSON ACTING ON BEHALF OF ANOTHER PARTY TO THIS AGREEMENT
HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. THE MORTGAGEE AND THE MORTGAGOR
FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY
TO BE REPRESENTED) IN THE SIGNING OF THIS SECURITY INSTRUMENT AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL,
AND THAT THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
15.  Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Mortgagee pursuant to this
Mortgage and the exercise of any right or remedy by the Mortgagee hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of November
16, 2004 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the "Intercreditor Agreement") among LaSalle Bank National
Association, as Administrative Agent, the Mortgagee and Integrated Alarm
Services Group, Inc. In the event of any conflict between the terms of the
Intercreditor Agreement and this Mortgage, the terms of the Intercreditor
Agreement shall govern and control.
 


 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Mortgagor has executed this Security Instrument
effective as of the date first above written.
 
MORTGAGOR:
 


 
MONITAL SIGNAL CORPORATION, a
 
New Jersey corporation,

 
By: /s/ Thomas J. Few Sr.         
Name: Thomas J. Few        __     

Title: President            __ 
 
STATE OF ____________
 
COUNTY OF __________
 
BE IT REMEMBERED, that on the _____ day of November, 2004, in the County and
State aforesaid, before me, the subscriber, a notary public authorized to
acknowledgments and proofs in said County and State, personally
appeared___________________, who I am satisfied is the person who signed the
within instrument as the _________________ of MONITAL SIGNAL CORPORATION, a New
Jersey corporation, and who executed the foregoing instrument and acknowledged
to my satisfaction that he signed and delivered the same as such
_________________of said corporation as the voluntary act and deed of the
corporation which act was duly authorized by proper resolutions of its Board of
Directors, for the uses and purposes therein expressed.
 
Witness my hand and official seal this ____ day of November, 2004.
                                                                __________________________________
Notary Public


 




 
9

--------------------------------------------------------------------------------

 



PERSONALTY RIDER

 
(Retail/Industrial/Office/Multifamily)
 
The term "Intangible Personalty" as used herein shall mean any and all present
and future accounts, general intangibles, instruments, inventory, documents and
chattel paper, all returned, rejected or repossessed goods, the sale or lease of
which shall have given or shall give rise to an account or chattel paper, and
all books and records in whatever media (paper, electronic or otherwise)
recorded or stored, with respect to the foregoing and all equipment and general
intangibles necessary or beneficial to retain, access and/or process the
information contained in those books and records, now or hereafter affecting or
relating to the Premises or any part thereof, and all proceeds or products
thereof, including without limitation, (i) all leases (including equipment
leases), rental agreements, sales contracts, management contracts, franchise and
related agreements, construction contracts, architects' contracts, technical
services agreements, licenses and permits, (ii) all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of the sale or lease of property or
rendering of services by the Mortgagor in its business of ownership and
operation of the Premises or acquired from others including, without limiting
the generality of the foregoing, from rental of rooms, halls, stores, offices,
exhibit or sales space of every kind, license, lease and concession fees and
rentals, health club membership fees, food and beverage, whole and retail sales
of merchandise, service charges, and proceeds, if any, from business
interruption or other loss of income insurance, (iii) all of the Mortgagor's
right, title and interest in all royalties, license fees and other income or
proceeds derived from trademarks, trademark applications, the registration
therefor, the good will of the business symbolized by the same, now or hereafter
filed, owned or acquired.
 
The term "Tangible Personalty" as used herein shall mean any and all fixtures,
equipment, furnishings and other articles of personal property now or hereafter
owned by the Mortgagor and attached to or contained in and used in connection
with the Land and Improvements including, but not limited to, all furniture,
furnishings, apparatus, machinery, equipment, motors, boilers, buildings,
materials, appliances, fire prevention and extinguishing apparatus, security and
access control apparatus, trash receptacles, bath tubs, water heaters, water
closets, sinks, dishwashers, disposals, washers, dryers, elevators, fittings,
radiators, ranges, refrigerators, awnings, storm windows, storm doors, shades,
screens, blinds, curtains and curtain rods, mirrors, cabinets, paneling, rugs,
pictures, antennas, satellite dishes and systems, telecommunications systems
(including, without limitation, equipment, facilities and devices), trees,
plants, carpeting, office equipment and other furnishings and all plumbing,
heating, lighting, cooking, laundry, ventilating, refrigerating, incinerating,
trash compacting, air-conditioning and sprinkler equipment, telephone systems,
televisions and television systems, audio and video systems (including, without
limitation, equipment, facilities and devices), fitness and exercise equipment,
computer systems and fixtures and appurtenances thereto and all renewals or
replacements thereof or articles in substitution thereof, whether or not the
same are or shall be attached to the Land and Improvements in any manner, and
all proceeds and products of any of the foregoing.
 


 




 
10

--------------------------------------------------------------------------------

 



EXHIBIT A
 


 
Legal Description
 
ALL that certain lot, parcel or tract of land, situate and lying in the Township
of Wall, County of Monmouth, State of New Jersey, and being more particularly
described as follows:
 
BEING known and designated as Lot 36 in Block 819 on a certain Map entitled:
"Final Map of Wall Office and Industrial Campus, in the Township of Wall,
Monmouth County, New Jersey", filed in the Monmouth County Clerk's Office on
May 1, 1987 as Map No. 216-30.
 
BEGINNING at a point on the southeasterly street line of Landmark Place (50 feet
wide), where the same is intersected by the division line between Lots 35 and 36
in Block 819, as shown on the aforementioned Filed Map 216-30, which point is
distant southwesterly 240.00 feet along the same from its intersection with the
southwesterly street line of Monmouth County Highway Route 524, if both street
lines were extended to intersect; thence from said Point of Beginning:
 
(1)
South 59 degrees 13 minutes 55 seconds East, along the division line of Lots 35
and 36, 460.00feet to a point; thence

 
(2)
South 72 degrees 35 minutes 50 seconds West, along the division line of Lots 36
and 37, 451.14 feet to a point on the northeasterly street line of Landmark
Place; thence

 
(3)
North 17 degrees 24 minutes 10 seconds West, along the said street line of
Landmark Place, 79.46 feet to a point; thence

 
(4)
Continuing along the said street line of Landmark Place on the arc of a curve
bearing to the right having a radius of 300.00 feet an arc distance of 252.22
feet in a generally northeasterly direction; thence

 
(5)
North 30 degrees 46 minutes 05 seconds East, still continuing along the said
street line of Landmark Place, 59.63 feet to the Point or Place of BEGINNING.

 
The above description being drawn in accordance with a survey prepared by All
County Surveying dated September 2, 1997.
 
FOR INFORMATIONAL PURPOSES ONLY: "In compliance with Chapter 157, Laws of 1977,
premises herein is Lot(s) 36 in Block 819 on the Township of Wall Tax Map."
 


 




 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 


 
Permitted Encumbrances
 
100 foot setback line as shown on filed map No. 216-30.
 
Subject to utility right of way, as set forth in Deed Book 4791, page 942; Deed
Book 5133, page 830 and Deed Book 5220, page 356.
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------